Burr, J.
(dissenting):
I dissent. It seems to me the first clause was intended to effect an absolute termination of the lease, before the commencement of the term, at the option of the landlord, upon the happening of the event therein specified by providing that then and in that event each party shall be and is released from all obligations thereunder. After the happening of the event, viz., the appointment of a receiver of defendants in the Bankruptcy Court, the landlord exercised his option and terminated the lease. Although the appointment of the receiver was through error or mistake and was set aside, the tenant lost all claim to the lease because the landlord exercised his option. I think this clause is utterly repugnant to and irreconcilable with the other clause of the lease providing that in such event the landlord may relet the premises as the agent of the tenant, applying the rental to the payment of such expenses as the landlord may have incurred and then to the fulfillment of the covenants of the tenant under the said lease; in other words, continuing in full force and effect the obligation under the lease.
It is well settled that a proviso which is in terms wholly repugnant to a covenant creating a personal liability is void. As was said by Burton, J., in Employers’ Liability Assurance Corp. v. Morrow (143 Fed. 750): “ It is trifling with the substance of things to say that two such antagonistic clauses can stand together, or that the later is a mere modification of the other.”
Order and judgment reversed, with costs, and motion to dismiss amended complaint denied, with ten dollars costs, with leave to defendants to answer within twenty days on payment of said costs.